Citation Nr: 0317982	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  00-09 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from July 1955 to December 
1958, and from February 1959 to February 1976.  He died in 
August 1999; the appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October and November 1999 rating 
decisions by the Columbia, South Carolina Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The Board 
remanded the claims to the RO in May 2001 for further 
development and consideration of additional issues.  The RO 
has complied with the Board's remand orders, and has returned 
the case to the Board for further appellate review.  The 
appellant's claim for service connection for the cause of the 
veteran's death will be addressed in the remand following 
this decision.


FINDINGS OF FACT

1.  The RO committed factual and legal error in its January 
1989 rating decision which reduced the veteran's disability 
rating for service connected post-traumatic stress disorder 
(PTSD) from 100 percent to 70 percent disabling.

2.  The veteran was entitled to received a continuous 100 
percent rating for PTSD for the 10 year period prior to his 
death.




CONCLUSIONS OF LAW

1.  The RO committed clear and unmistakable error in its 
January 1989 decision by reducing the veteran's 100 
disability rating for PTSD to 70 percent disabling; the 
decision is reversed.  38 U.S.C.A. § 5109A (West 2002); 
38 U.S.C.A. § 1155 (West 1988); 38 C.F.R. §§ 4.16(c), 4.130, 
4.132, Diagnostic Code 9411 (1989).

2.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 have been met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22(b)(3) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that she is entitled to DIC 
compensation under the provisions of 38 U.S.C.A. § 1318.  In 
this respect, she argues that the veteran would have been in 
receipt of a continuous 100 percent award for service 
connected PTSD for the 10-year period prior to his death had 
the RO not committed CUE in a January 1989 decision that 
reduced the evaluation for PTSD from 100 percent to 70 
percent disabling.

Briefly summarized, the veteran had combat service in the 
Republic of Vietnam during the Vietnam Era, and received in 
service treatment for depressive neurosis.  His initial VA 
examination in September 1976 indicated a diagnosis of 
depressive reaction manifested by nervousness, inability to 
concentrate, easy upset and anhedonia.  By means of a rating 
decision dated November 1976, the RO granted service 
connection for depressive reaction and assigned an initial 10 
percent rating.

In pertinent part, the veteran underwent VA hospitalization 
from July 14, 1986 to October 1, 1986 based on initial 
complaint of depression, insomnia and suicidal ideations.  
His discharge summary included the following assessment of 
his psychiatric status:

[The veteran] stated he continues to re-
experience trauma through intrusive thoughts 
and recurrent dreams.  He experienced numbing 
of response to external world since he was 
hospitalized, and he was extremely depressed 
with labile affect and tearfulness about 
traumatic incidents.  He has been unable to 
sustain marital relationships (four 
marriages).  He also experiences 
hyperalertness and startle response along with 
sleep disturbance profound (noted on ward).  
Veteran was noted to sleep two-three hours per 
night with terminal sleep disturbance or 
broken sleep.  He experienced guilt feelings 
about the death of men under his command and 
control.  He has no tolerance for others who 
make mistakes - "may lead to catastrophe."  
Veteran exhibited high avoidance of any event 
or activity that aroused recollection of 
combat and combat trauma.  His trouble with 
memory and concentration were verified by 
observation while hospitalized.  It is felt 
that veteran has post traumatic stress 
disorder by history and by DSM III criteria.  
Clinically, veteran often becomes depressed 
and tearful and seeks to withdraw from others 
and has difficulty expressing feelings.  He 
has broken down in PTSD groups.  Veteran is 
considered completely and totally 
incapacitated by reason of his service-
connected illness.  He is felt to be in need 
of care for the next one-two years.  With 
continued treatment, his condition improved 
somewhat, and the Ward Team Staff felt that he 
could function outside of the hospital with 
outpatient follow-up in the Mental Health 
Clinic ...

Veteran is considered competent for VA 
purposes but unemployable indefinitely 
secondary to depression and post traumatic 
stress disorder.

(emphasis added).

By means of a rating decision dated March 1987, the RO 
granted service connection for PTSD, and assigned a 100 
percent rating effective to the date of his hospital 
admission; July 14, 1986.

In December 1988, the veteran underwent a periodic VA 
Compensation and Pension (C&P) examination to evaluate the 
severity of his PTSD disability.  At that time, he complained 
of severe PTSD symptoms such as nightmares, waking up 
sweating, and intrusive thoughts.  He hadn't worked since 
1984, and reported a typical day as just sitting with no 
social interaction or hobbies.  He inaccurately reported that 
he received a medical discharge from service due to his 
psychiatric disability.  He also reported problems with 
alcohol abuse which included violations for driving while 
under the influence (DUI).  His mental status examination was 
significant for an extremely shallow affect, and a mood of 
anhedonia which seemed to pervade more than deep depression.  
Otherwise, the veteran did not manifest any psychoneurotic 
symptoms on examination.  The examiner offered a diagnosis of 
PTSD manifested by depression, anhedonia, flashbacks, 
hypervigilance and intrusive thoughts.  The examiner also 
offered the following comment:

"[The veteran] seems entirely capable of 
managing funds in his own behalf, but is 
admitting to severe social and vocational 
impairment."

By means of a rating decision dated January 1989, the RO 
reduced the veteran's 100 percent evaluation for PTSD to 70 
percent effective April 1, 1989.  Included in the rating 
action is a notation that records from the mental health 
clinic were being requested for the period beginning January 
1988.  The RO notified the veteran of the decision later that 
month.

Thereafter, the RO received the veteran's VA clinical records 
which reflected his continuous treatment at the Mental Health 
Clinic (MHC) for PTSD.  These records include assessments 
that his PTSD was stable and controlled with medications.  
The RO confirmed the 70 percent rating in a March 1989 
decision.

The record next reflects that the veteran underwent another 
VA hospitalization due to PTSD from March 9, 1990 to April 
30, 1990.  His discharge summary included the following 
assessment of his psychiatric disability:

It is felt that veteran's condition is 
manifested by symptoms bordering on gross 
repudiation of reality with disturbed thought 
processes, confusion, panic and explosions of 
ag[g]ressive energy, which causes retreat from 
mature behavior in this patient.  He has 
demo[n]strated [an] inability to obtain or 
maintain gainful employment due to the 
severity of his service-connected PTSD 
symptoms, and the amount of medications, types 
of medications, and continued psychiatric 
treatment required for marginal stability in 
the community.  Veteran is felt to be totally 
and permanently unemployable.  With continued 
treatment, Medical Center staff felt that 
veteran had reached maximum hospital benefits, 
and discharge planning was started.  His 
depression, anxiety, nightmares, flashbacks 
and irritability had stabilized sufficiently 
on medication so that patient could resume 
outpatient treatment with close follow-up for 
the immediate future.

A July 1990 RO decision granted the veteran a 100 percent 
convalescence rating for PTSD from March 9, 1990 to April 30, 
1990 followed by a return to his 70 percent pre-
hospitalization rating.

Thereafter, the veteran's VA clinical records showed his 
continued MHC treatment for PTSD symptomatology with report 
of depression, nightmares, sleep difficulty and 
hallucinations.  He underwent another VA hospitalization for 
PTSD in October 1991.  In November 1991, the veteran appeared 
and testified before an RO hearing officer regarding the 
nature and severity of his PTSD.

By means of a decision dated November 1991, the Hearing 
Officer granted a 100 percent rating for PTSD.  A March 1992 
RO rating decision assigned an effective date of May 1, 1990 
for the schedular rating.  This rating remained continuously 
in effect until the veteran's death on August [redacted}
, 1999.

In pertinent part, DIC benefits are payable to a claimant in 
the same manner as if the veteran's death is service 
connected when a veteran dies of non-willful misconduct 
origin, and was in receipt of, or entitled to receive 
compensation at the time of death for a service-connected 
disability rated totally disabling if one of the following 
conditions is met:

(1) the disability was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death;
(2) the disability was continuously rated totally 
disabling for a period of not less than five years from 
the date of such veteran's discharge or other release from 
active duty; or
(3) the veteran was a former prisoner of war who died 
after September 30, 1999, and the disability was 
continuously rated totally disabling for a period of not 
less than one year immediately preceding death.

38 U.S.C.A. § 1318(b) (West 2002).

The implementing regulation defines the term "entitled to 
receive" as including the situation where a veteran had 
applied for compensation but had not received total 
disability compensation due solely to CUE in a VA decision 
concerning the issue of service connection, disability 
evaluation, or effective date.  38 C.F.R. § 3.22(b)(3) 
(2002).

The law provides that a decision by the RO is subject to 
revision or reversal on the grounds of CUE.  38 U.S.C.A. § 
5109A (West 2002).  A valid claim for CUE in a final RO 
rating decision requires that the claimant articulate with 
some degree of specificity as to what the alleged error is 
and, unless it is the kind of error . . . that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why the result would have been manifestly different but 
for the alleged error.  Luallen v. Brown, 8 Vet. App. 92, 94 
(1995); Fugo v. Brown, 6 Vet. App. 40, 44 (1993); review en 
banc denied, 6 Vet. App. 162 (1994).  A mere broad allegation 
of a failure to follow the regulations, or the failure to 
give due process, or any other general unspecific error is 
insufficient to allege a CUE claim.  Mindenhall v. Brown, 7 
Vet. App. 271, 275, citing Fugo v. Brown, 6 Vet. App. at 44 
(1993).  Additionally, a claimant must assert more than a 
disagreement as to how the facts were weighed or evaluated.  
Id. 

Generally, the Court has resorted to a judicially created 
three-prong test to determine whether CUE exists in a prior 
determination: (1) "[e]ither the correct facts, as they were 
known at the time, were not before the adjudicator or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied" (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated), (2) the error 
must be "undebatable" and the sort of error "which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made," and (3) a finding of CUE must be based 
on the record and the law that existed at the time of the 
prior decision.  Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc).

The veteran died on August [redacted}
, 1999.  During his lifetime, he 
had been awarded a 100 percent rating for PTSD beginning on 
July 14, 1986.  This rating remained in effect until April 1, 
1989 wherein the award was reduced to a 70 percent rating 
based upon a January 1989 RO decision.  The 100 percent 
rating was restored effective March 9, 1990 and remained in 
effect until his death approximately 9 years and 5 months 
later.  The law in effect at the time of these RO's decisions 
remained unchanged.  See 38 C.F.R. §§ 4.16(c), 4.130, 4.132, 
Diagnostic Code 9411 (1987-1989).  As such, the RO must have 
determined that the factual circumstances in the case changed 
to warrant revisions in the assigned schedular ratings.

Under the law in effect during the RO's January 1989 
decision, a 70 percent schedular rating for PTSD was 
warranted where the ability to establish and maintain 
effective or favorable relationships with people was severely 
limited; the psychoneurotic symptoms were of such severity 
and persistence that there was severe impairment in the 
ability to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1989).  

A 100 percent rating under Diagnostic Code 9411 was warranted 
where the attitudes of all contacts except the most intimate 
were so adversely affected as to result in virtual isolation 
in the community; totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior; demonstrably unable to obtain 
or retain employment.  Id.

Alternatively, a 100 percent schedular rating for PTSD was 
warranted where a 70 percent schedular rating was in effect, 
and the mental disorder was shown to preclude a veteran from 
securing or following a substantially gainful occupation.  
38 C.F.R. § 4.16 (c) (1989).

The veteran's 100 percent schedular evaluation for PTSD 
awarded in March 1987 was based primarily upon the veteran's 
1986 VA hospitalization which included opinion that the 
veteran was "completely and totally incapacitated by 
reason" of his PTSD.  There was also opinion that he was 
"unemployable indefinitely secondary to depression and post 
traumatic stress disorder."

At the time of the RO's rating reduction in January 1989, the 
veteran's 100 percent schedular rating for PTSD had been in 
effect for less than five years, and a showing of "material 
improvement" was not necessary to justify a reduction.  See 
38 C.F.R. § 3.344(c) (1989).  Nonetheless, VA regulations in 
effect included the following advisement in evaluating 
psychiatric disability: 

The severity of disability is based upon 
actual symptomatology, as it affects social 
and industrial adaptability.  Two of the most 
important determinants of disability are time 
lost from gainful work and decrease in work 
efficiency.  The rating board must not 
underevaluate the emotionally sick veteran 
with a good work record, nor must it 
overevaluate his or her condition on the basis 
of a poor work record not supported by the 
psychiatric disability picture.  It is for 
this reason that great emphasis is placed upon 
the full report of the examiner, descriptive 
of actual symptomatology.  The record of the 
history and complaints is only preliminary to 
the examination.  The objective findings and 
the examiner's analysis of the symptomatology 
are the essentials.  The examiner's 
classification of the disease as "mild," 
"moderate," or "severe" is not determinative 
of the degree of disability, but the report 
and the analysis of the symptomatology and the 
full consideration of the whole history by the 
rating agency will be.  In evaluating 
disability from psychotic disorders it is 
necessary to consider, in addition to present 
symptomatology or its absence, the frequency, 
severity, and duration of previous psychotic 
periods, and the veteran's capacity for 
adjustment during periods of remission.  
Repeated psychotic periods, without long 
remissions, may be expected to have a 
sustained effect upon employability until 
elapsed time in good remission and with good 
capacity for adjustment establishes the 
contrary.  Ratings are to be assigned which 
represent the impairment of social and 
industrial adaptability based on all of the 
evidence of record.  (See § 4.16 regarding the 
issue of individual unemployability based on 
mental disorder.)  Evidence of material 
improvement in psychotic disorders disclosed 
by field examination or social survey should 
be utilized in determinations of competency, 
but the fact will be borne in mind that a 
person who has regained competency may still 
be unemployable, depending upon the level of 
his or her disability as shown by recent 
examinations and other evidence of record.

38 C.F.R. § 4.130 (1989).

The veteran's reduction to a 70 percent schedular evaluation 
for PTSD in January 1989 was based entirely upon the 
veteran's VA C&P examination conducted in December 1988.  At 
that time, the veteran continued to report unemployment and 
social isolation.  Thus, there was no non-medical evidence of 
regained employability.  See generally Faust v. West, 13 Vet. 
App. 342 (2000).  The evidence of record prior to the RO's 
January 1989 rating decision included medical opinion that 
the veteran's PTSD had rendered him "unemployable" for an 
"indefinite" period of time.  The December 1988 C&P 
examination report does not contain any opinion indicating 
that the veteran reestablished his ability to secure or 
follow substantially gainful employment in the intervening 
time period.  Rather, there was only a reference to 
"severe" industrial and social impairment couched in terms 
of the veteran's report of symptoms rather than opinion of 
degree of disability.  This reference, in and of itself, did 
not dictate a reduction in rating.  38 C.F.R. § 4.130 (1989) 
(examiner's classification of disease, such as mild, moderate 
or severe, is not determinative and must be evaluated with 
consideration of the whole record).  Moreover, it appears 
that this rating action was premature in that it acknowledged 
that there were mental health clinical records that were not 
on file and were being obtained for the period beginning in 
January 1988. 

In the opinion of the Board, the RO committed legal and 
factual error in reducing the veteran's PTSD rating from 100 
percent to 70 percent in its January 1989 rating decision.  
In light of the previous medical opinion of unemployability, 
the RO required medical opinion that the veteran's PTSD no 
longer precluded him from securing or following substantially 
gainful employment.  There was no such evidence of record, 
and the RO committed factual error by impermissibly 
substituting its own opinion of the veteran's employability 
in place of the competent medical opinion then of record.  
See Sanden v. Derwinski, 2 Vet. App. 97 (1992) (a medical 
basis must be identified at arriving at a conclusion which is 
contrary to one expressed by a trained medical professional).  
This factual error led to legal error as the 70 percent 
schedular rating assigned by the RO in January 1989 required 
a 100 percent rating by operation of law pursuant to 
38 C.F.R. § 4.16(c).

Therefore, the Board holds that the RO committed CUE in its 
January 1989 decision by reducing the veteran's 100 
disability rating for PTSD to 70 percent disabling.  The 
decision is reversed, and the 100 percent rating for PTSD is 
restored effective to April 1, 1989.  As a result, the record 
establishes that the veteran was entitled to received a 
continuous 100 percent rating for PTSD for the 10 year period 
prior to his death.  The appellant's claim of entitlement to 
DIC under the provisions of 38 U.S.C.A. § 1318, therefore, is 
granted.


ORDER

The claim of entitlement to DIC under the provisions of 
38 U.S.C.A. § 1318 is granted, subject to regulations 
governing the award of monetary benefits.


REMAND

The appellant seeks to establish service connection for the 
cause of the veteran's death under 38 U.S.C.A. § 1310.  She 
has advanced the theory that the veteran's service connected 
PTSD materially contributed to the cause of his death by 
accelerating the effects of his chronic atrial fibrillation 
which, according to his death certificate, was a significant 
condition contributing to the immediate cause of his death by 
septic shock secondary to gram positive sepsis.  She has 
supported her theory of causation by submitting a medical 
treatise-type document from a VA Staff Psychiatrist which 
posited that PTSD could accelerate the effects of a 
cardiovascular disorder.  Under VA's recently revised 
definition of competency of evidence, the Board finds that 
such evidence is sufficient to suggest a possible 
relationship between PTSD and a contributing factor to the 
cause of the veteran's death.  38 C.F.R. § 3.159(a)(1) 
(2002).  Therefore, the Board finds that medical opinion is 
necessary to determine whether the veteran's PTSD materially 
contributed to the cause of his death.  38 U.S.C.A. 
§ 5103A(d) (West 2002).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should forward the claims folder to 
a cardiology specialist in order to determine 
whether the veteran's PTSD materially 
contributed to the cause of his death.  The 
examiner should be requested to review the 
entire claims folder, to include the veteran's 
terminal VA hospitalization records and the 
February 3, 1999 document prepared by Staff 
Psychiatrist Lawrence D. Schwartz, M.D., of 
VA's PTSD Clinical Team.  Following review of 
the record, the examiner should be requested 
to answer the following question:

a) Is it at least as likely as not that 
the veteran's chronic atrial fibrillation 
was proximately due to or the result of 
his service connected PTSD; or, 
alternatively, 
b) Is it at least as likely as not that 
the veteran's chronic atrial fibrillation 
was made more severe by the service 
connected PTSD?

In arriving at this opinion, the examiner 
should provide a rationale for the opinion 
expressed.  If an opinion cannot be medically 
determined without resort to mere speculation 
or conjecture, this should be commented upon 
in the report.

2.  Following completion of the above, the RO 
should readjudicate the claim of service 
connection for the cause of the veteran's 
death with consideration given to all the 
evidence of record, to include any additional 
evidence obtained pursuant to this remand.  If 
any benefit sought on appeal remains denied, 
the appellant and her representative should be 
furnished a Supplemental Statement of the Case 
(SSOC) and given the opportunity to respond 
thereto.  


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified, but has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



